Citation Nr: 0936790	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-37 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	University of Detroit Mercy 
Veterans Law Clinic


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from 
January 1962 to December 1965, with a primary MOS of radio 
and communication equipment repairman.  His 201 file reflects 
that he was on Johnston Island from November 1964 to December 
1965.  According to the death certificate, the Veteran's 
death on March [redacted], 1995 was caused by cerebral metastatic 
(cancer) with seizures due to diffusely metastatic lung 
cancer. 

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant, who is the Veteran's widow, provided testimony 
before a Veterans Law Judge  at the VARO via 
videoconferencing in February 2007; a transcript is of 
record.  Tr./1.  

In a decision in May 2007, the Board found that new and 
material evidence had been submitted to reopen the claim; and 
remanded the case for specific and detailed evidentiary 
development on the substantive merits of the case.

The case was remanded by the Board again in May 2009.  

The appellant provided testimony before the undersigned 
Acting Veterans Law Judge at the VARO on Travel Board in 
August 2009.  A transcript is of record.  Tr./2.

The Board notes that until June 2009, the appellant's 
representative was The American Legion.  At the time of the 
second hearing, she submitted a document reflecting that she 
had changed representation to the group shown on the front 
cover.  A representative from that group did not appear for 
the second hearing, however, and for those purposes she 
represented herself.


FINDING OF FACT

The competent evidence raises a doubt that the Veteran was 
exposed to toxic-nuclear contamination while on Johnston 
Island in service and medical opinion has concluded that this 
exposure was likely a contributing favor to his death due to 
cancer. 


CONCLUSION OF LAW

With resolution of reasonable doubt, the cause of the 
Veteran's death was of service origin.  38 U.S.C.A. §§ 101, 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary

Applicable Legal Criteria

Under 38 U.S.C.A. § 1110, a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service. A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities when manifested to a 
compensable degree within the initial post- service year. 38 
C.F.R. §§ 3.307, 3.309(a).

In order for service connection for the cause of a Veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability. 38 C.F.R. 
§ 3.312.  When it is determined that a Veteran's death was 
service connected, his surviving spouse is generally entitled 
to dependency and indemnity compensation (DIC).  See 38 
U.S.C.A. § 101.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a). The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto. 38 C.F.R. § 3.312(b). The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c)(1). The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

When it is determined that a Veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 1310.

If the decedent's death is determined not to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits, under certain specific conditions set out by law. 
DIC is payable to the surviving spouse where it is shown that 
the Veteran's death was not the result of willful misconduct, 
and he (1) was continuously rated totally disabled for the 10 
years immediately preceding death; or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service; or (3) the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b). The implementing regulation is at 38 
C.F.R. § 3.22.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if a 
Veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. § 
3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones as to which the VA Secretary 
has determined that a positive association with radiation 
exposure exists.

Second, service connection may be established if a radiation-
exposed Veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and such Veteran's radiation exposure in service.  

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Application of the above provisions is dependent upon 
establishing that the Veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a person 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device, or the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation-
exposed Veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the Veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the Veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following:  (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non- malignant thyroid nodular disease; (xviii) 
Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the 
brain and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. 
§ 3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).

Under the special development procedures in section 3.311(a), 
dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2). In all other claims, 38 
C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation. 

These records normally include, but may not be limited to, 
the Veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained; his service 
treatment records (STRs); and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  As requested, of record in this case is the 
Veteran's written recollection of the pertinent data.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies. 38 C.F.R. § 3.311(a) (2) (iii).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Whether a Veteran has submitted sufficient corroborative 
evidence relating to service is a factual determination.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (holding that 
a Veteran need not substantiate his actual presence during 
the stressor event, but that the fact that the Veteran was 
assigned to and stationed with a unit that was present while 
such an event occurred may strongly suggest that he was, in 
fact, exposed to the stressor event); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Pertinent Summary of Factual Background and Analysis

The Veteran had active service in the U.S. Air Force from 
January 1962 to December 1965, and was on Johnston Island 
from November 1964 to December 1965.  

The Veteran's death on March [redacted], 1995 was due to cerebral 
metastatic (cancer) with seizures due to diffusely metastatic 
lung cancer.  Clinical records in the file reflect that he 
was found to have wide-spread metastatic cancer shortly 
before his death.  Several opinions are of record from his 
care-giving physicians to the effect that given that he 
purportedly had exposure to radiation while on Johnston 
Island and was thus contaminated, his cancer was most likely 
to have been due to or significantly contributed to by that 
exposure.  

Thus, the question is, simply stated, if exposure can be 
documented, the medical experts have associated it with his 
cancer that caused his death.  This is not the same as the 
cases of those who are alleging exposure as identified in 
alternatives one and two for radiation exposure cases, as 
cited above.  Rather, it is whether there is a basis under 
alternative three for otherwise presuming exposure.  

Repeated attempts have been made to verify radiation exposure 
through the normal Department of Defense (DoD) and U.S. Air 
Force, and related channels which are tasked to verify 
specific stated exposures and documented (and in some 
instances, estimated) dosimetry for the official periods of 
atmospheric testing from 1945-1962.  

However, as noted from various responses of record, while 
there has been no official denial of the possibility, the 
time-line is such that the confirmation in this case does not 
fall within the legal purviews of such agencies.  Based on 
the concerted efforts that have been made, the Board 
concludes that further information is unlikely to be 
forthcoming.

In that regard, the Board is grateful for the efforts made by 
the appellant to confirm this data as well.  She has 
testified that she in fact received a call from one of her 
late husband's comrades who told her that there was 
contamination when they were on Johnston Island.

Moreover, the Board appreciates the efforts made by various 
others including the appellant to collaterally otherwise 
document the status on Johnston Island when the Veteran and 
others were present in 1964-1965.  Several documents are in 
the file which refer to special circumstances involving 
Johnston Island and the use thereof as launch site for 36 
high-altitude nuclear missile explosions in 1962.  It appears 
that during the course of that series of test procedures, 
there were also documented "failure" incidents including 
two when the missiles exploded above the launch site, and at 
least one when the missile blew up on the launch pad.

The appellant has submitted a copy of a Reuter's article 
published in November 2000 relating to the toxic residuals 
still present at that time, some 38 years after the fact.  
Therein it was noted that fears had been expressed as to the 
clean-up capabilities of DoD with regard to the remaining 
plutonium-contaminated soil, although a proposal to do so was 
due from DoD as it undertook planned departure from the 
island.  The article noted that military officials had put 
all the contaminated soil behind a fenced area on the island 
and currently had some 45,000 metric tons of so-called "hot 
soil".  Various options had been suggested including burial, 
complete removal (which would require transport through 
habited areas, etc.) and even potential problems with 
undiscovered pockets of contamination beneath the surface 
even if the surface remainder could be removed.  Quotes were 
provided from an environmental engineer from the Defense 
Threat Reduction Agency (DTRA) (one of those DoD official 
agencies from whom answers were sought in this case without 
productive specific response), to the effect that efforts 
could be implemented that would result in a cleanup level 
that would leave the area safe for unrestricted use.

The Board has reviewed the evidence in this entirely unique 
case, and finds that given the medical opinions of record, if 
the Veteran was exposed to radiation contamination in 
service, his cancer was in all likelihood a result thereof.  
And with regard to his exposure to contamination, given the 
data now of record with regard to the extraordinary levels of 
significant "hot soil" some nearly 4 decades after he was 
there on location, while the evidence is anything but 
unequivocal, there is certainly a doubt raised which must be 
resolved in favor of his having been so-exposed.  Service 
connection for the cancer which was the cause of Veteran's 
death is granted on the basis of medical evidence of a 
current disease etiologically related to in- service events. 

ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


